Citation Nr: 0600444	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  01-00 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for schizophrenia on a 
direct or secondary basis.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1981 
and from April 1982 to April 1984.

This appeal is from December 1999 and April 2004 rating 
decisions of, respectively, the Chicago, Illinois, and the 
St. Louis, Missouri, Regional Offices (RO) of the Department 
of Veterans Affairs (VA).

The St. Louis RO granted service connection for PTSD in 
January 2004.  The veteran stated his disagreement with the 
initial disability rating for PTSD in his  
February 2004 substantive appeal from the denial of service 
connection for schizophrenia.  The Board has taken 
jurisdiction of the issue pursuant to the rule in Manlincon 
v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for 
schizophrenia on a direct or a secondary basis and of 
entitlement to a higher initial rating for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral tinnitus did not begin in service, nor is it due to 
noise exposure in service.




CONCLUSION OF LAW

Bilateral tinnitus was not incurred in peacetime service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303(d) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

This decision completely grants the benefit sought.  Any 
question whether VA complied with its duties as mandated by 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) is moot as to 
the claim for service connection for bilateral tinnitus.

II.  Service Connection

Interpreting the veteran's contentions, he argues that he has 
bilateral tinnitus as a result of noise exposure in the 
service and that service connection should be granted.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence for and against granting the claim is in equipoise, 
and, giving the veteran the benefit of the doubt, the appeal 
will be granted.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2005).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focuses upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  The preponderance of the evidence is against 
finding the veteran developed tinnitus in service or because 
of noise exposure in service, consequently the claim must be 
denied.

VA gave the veteran an audiological examination in March 
2004.  The examiner noted, and the service records 
corroborate, noise exposure in service and increasing 
impairment in hearing while in the service.  The examiner 
accurately noted there was no record of complaints of 
tinnitus in service.  The examiner noted current hearing loss 
and current bilateral tinnitus with a history of noise 
exposure in service without ear protection and some 
occupational noise exposure after service during which the 
veteran wore ear protection.  Based on this, the examiner 
opined it was as likely as not that the veteran's bilateral 
hearing loss was related to service and less likely than not 
that the veteran's tinnitus is related to service.

The documentation of hearing loss in service and the lack of 
documentation of tinnitus in service coupled with absence of 
any complaint or other mention of tinnitus in any of the 
other medical records in the claims file persuaded the VA 
examiner that tinnitus did not begin in service and probably 
is not related to the noise exposure in service.  Although 
the veteran's testimony about the fact of unprotected noise 
exposure in service and of protected noise exposure after 
service is credible, it does not amount to a qualified 
opinion on the etiology of his tinnitus.  Although the 
veteran may assume there is no other possible cause of his 
tinnitus than noise exposure in service, the etiology of 
tinnitus is a medical determination, and it is only 
cognizable as evidence if from someone with the medical 
expertise necessary to support such a medical opinion.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The March 2004 
examiner was fully informed of the veteran's noise exposure 
history, and accounting for it still concluded that the 
veteran's hearing loss probably is unrelated to service.

The veteran has submitted no medical evidence to support his 
lay opinion about the cause of his tinnitus, and his lay 
opinion does not outweigh, or weigh equally with, the adverse 
medical opinion.   The preponderance of the evidence is 
against the veteran's claim.


ORDER

Service connection for bilateral tinnitus is denied.


REMAND

The issue of entitlement to service connection for 
schizophrenia reaches the Board without the report of a 
medical examination and without a medical opinion necessary 
to decide the claim and to discharge VA's obligation to 
afford the veteran that assistance to substantiate his claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  VA has not examined the veteran to determine the 
time of onset of his currently diagnosed schizophrenia.  
Moreover, the January 2004 rating decision and supplemental 
statement of the case (SSOC) made a patent misstatement of 
the December 2003 PTSD examiner's findings, and then denied 
the claim based on that misstatement.

In the January 2004 rating decision granting service 
connection for PTSD, and in the supplemental statement of the 
case sent the veteran, the RO wrote, referencing the December 
2003 VA examination report, "[T]he examiner noted the active 
psychosis and diagnosed the schizophrenia, paranoid, chronic 
and indicated it arose several years after service and did 
not connect it to any event in service." (Emphasis added.)

The examiner did not indicate schizophrenia arose several 
years after service.  Nothing in the December 2003 
examination report says that. The December 2003 VA 
psychiatric examiner stated that review of the veteran's 
"high-school transcripts might have shed more light on the 
facts of premorbid development which is important in 
understanding schizophrenic clients."  It is within the 
scope of VA's duty to assist to request the veteran to 
authorize the release of high school transcripts for whatever 
value they may be to a VA compensation examiner.  38 U.S.C.A. 
§ 5103A(g) (West 2002).

Additionally, the veteran's September 2005 hearing testimony 
raised the claim of secondary service connection for 
schizophrenia as aggravated by the PTSD.  This is an 
alternative theory of entitlement to compensation for 
schizophrenia.  It is properly adjudicated as an issue in the 
pending claim raised prior to the Board's decision, EF v. 
Derwinski, 1 Vet. App. 324 (1991), and not as a separate 
matter.

The December 2003 VA psychiatric examiner discussed the 
affect of schizophrenia on the veteran's PTSD, and opined 
that pressing him on questions related to his PTSD could 
exacerbate his psychosis.  These comments do not respond to 
the questions in a claim for secondary service connection.  
See 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

The October 2001 VCAA notice to the veteran pertaining to his 
schizophrenia claim did not notify the veteran to submit 
evidence in his possession.  It did not, of course, address 
the yet-to-be-raised secondary service connection theory of 
entitlement.  An updated notice is warranted.

The claims file contains a December 1997 notice from the 
Social Security Administration (SSA) of the award of Social 
Security Disability Insurance (SSDI).  The veteran testified 
in September 2005 that he received SSDI for psychiatric 
reasons, and that SSA based his entitlement on VA medical 
records; he did not recall an SSA examination or submitting 
any other records.  In light of the veteran's psychiatric 
history, it seems prudent to assist him by making a direct 
request to SSA for any non-VA medical records pertaining to 
the veteran's entitlement to SSDI.

Finally, in his February 2004 statement, the veteran 
disagreed with the initial rating of PTSD.  He is entitled to 
further development of the claim, a statement of the case on 
the issue, and an opportunity to perfect the appeal.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 
20.200, 20.202, 20.302(b) (2005).  The Board must remand the 
matter for such action.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005), provide the veteran notice about 
VA's duty to assist him in prosecuting 
the claim for service connection for 
schizophrenia on direct and secondary 
theories of entitlement.  The notice 
shall address the differences between the 
information and evidence necessary to 
substantiating a claim for direct service 
connection and for secondary service 
connection, and it shall instruct the 
veteran to submit any pertinent evidence 
in his possession currently.

?	Specifically request the veteran to 
authorize the release of his high 
school transcripts for review of a 
VA psychiatric examiner in 
conjunction with his claim and for 
review in adjudication of his claim.

?	Request the Social Security 
Administration to provide any non-VA 
medical records it has pertinent to 
the December 1997 award of and 
continued entitlement to SSDI 
benefits.  Specifically request SSA 
to produce only non-VA records, if 
feasible.

2.  Schedule the veteran for a VA 
psychiatric examination for 
schizophrenia.  Provide the examiner with 
the claims file.

?	The examiner is to confirm or 
contradict the existing diagnosis of 
schizophrenia.

?	The examiner is to review the claims 
file, including the service medical 
records, private and VA medical 
records, and the March 2001 
statement of the veteran's sister, 
and provide an opinion whether it is 
less than, equal to, or greater than 
50 percent probable that the 
veteran's schizophrenia began or was 
aggravated in service or within a 
year after service.

?	The examiner is to provide an 
opinion whether the veteran's 
service-connected PTSD caused or 
aggravates the veteran's 
schizophrenia.

3.  Review the claim of entitlement to a 
higher initial rating for PTSD as 
required upon receipt of a notice of 
disagreement, 38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 19.26 (2005).

?	Issue the veteran and his 
representative an SOC, 38 C.F.R. 
§§ 19.29, 19.30 (2005); Manlincon v. 
West, 12 Vet. App. 238 (1999), 
noting that the appeal is not 
perfected for review by the Board 
unless he timely submits a 
substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 20.202, 20.203(b) (2005).  NOTE: 
the decision on this claim may not 
be announced in an SSOC.  38 C.F.R. 
§ 19.31(a) (2005).

4.  Readjudicate the claim of entitlement 
to service connection for schizophrenia 
on a direct or a secondary basis.  If the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


